DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                  Drawings
2.           All drawings filed on 10/28/2020 are approved by examiner.

				              Quayle Action
3.	This application is in condition for allowance except for the following formal matters: 

Claims should be amended such as:

1. 	A method of operating a hysteretic synthetic current-mode switching, wherein -- pulse-width modulation (PWM) -- [PWM] pulses are generated by a PWM generator in dependence upon a ramp voltage [VR] which oscillates between upper and lower window voltages [VW+, VW-] and which depends on a control voltage [VC] which depends on -- a -- current [IL] through an inductor, the method comprising: determining whether a -- time -- period [T] equal to or greater than a given -- time -- period [TREFRESH] has elapsed without a PWM pulse being generated; upon a positive determination, causing the ramp voltage to be pulled up to or above the upper window voltage for a given -- time -- duration [∆T]; and when said given -- time -- duration has elapsed, causing the ramp voltage to decrease until a rising edge of -- the -- [a] PWM pulse is generated. time -- period [TREFRESH] is between 400 and 600 microseconds or between 5 and 50 microseconds. 3. 	The method of claim 1, wherein decreasing the ramp voltage [VR] comprises: decreasing the ramp voltage at a rate such that energy stored in the inductor is the same as or greater than the energy output by the inductor during the PWM pulse. 4. 	The method of claim 3, wherein decreasing the ramp voltage [VR] comprises: adjusting a gain of a transconductance amplifier which generates the ramp voltage independence upon an output voltage [VOUT]. 5. 	The method of claim 1, wherein a first amount of energy is extracted from the inductor in response to decreasing the ramp voltage [VR] which is greater than or equal to a second amount of energy supplied to the inductor from in a period starting with the rising edge of the PWM pulse. 6. 	A device configured to perform the method of claim 1. 7. 	A control circuit for controlling a hysteretic synthetic current-mode switching regulator wherein -- pulse-width modulation  (PWM) -- [PWM] pulses are generated by a PWM generator in dependence upon a ramp voltage [VR] which oscillates between upper and lower window voltages [VW+, VW-] and which depends on a control voltage [VC] which depends on -- a -- current through an inductor, the device configured to: determine whether a -- time -- period [T] equal to or greater than a given -- time -- period [TREFRESH] has elapsed without a PWM pulse being generated; upon a positive determination, cause the ramp voltage to be pulled up to or above the upper window time -- duration [∆T]; and when said given -- time -- duration has elapsed, cause the ramp voltage to decrease until a rising edge of -- the -- [a] PWM pulse is generated. 8. 	The control circuit of claim 7, further configured to: set a first control signal [REFRESH] provided to a control stage of the switching regulator so as to cause the ramp voltage [VR] to be pulled up to or above the upper window voltage [VW+]. 9. 	The control circuit of claim 7, further configured to: set a second control signal [ABS] provided to a pulse-frequency modulation control circuit and to the control stage of the switching regulator so as to cause the ramp voltage [VR] to be pulled up to or above the upper window voltage [VW+]. 10. 	A switching regulator comprising: a control stage comprising: a synthetic ramp generator circuit for generating -- a -- [the] ramp voltage [VR], the synthetic ramp generator circuit including: a transconductance amplifier; a voltage ramp node; a modulator capacitor connected between the voltage ramp node and a reference level node; a first -- switch interposed -- [switchinterposed] between the output of the transconductance amplifier and the voltage ramp node; and a second switch interposed between a voltage reference level [VW+] and the voltage ramp node; a hysteretic control section circuit for controlling oscillation of the ramp voltage between [the] upper and lower window voltages [VW+, VW-] and generating first and second signals for setting and re-setting the PWM signal respectively; and a latch for generating the PWM pulses using the first and second signals; and the control circuit of claim 7 configured to receive the PWM pulse from the control stage and provide control signals [REFRESH, ABS] to the control stage for controlling gain of the transconductance amplifier and the first and or -- [and/or] a buck-boost controller. 13. 	The switching regulator of claim 10, further comprising: at least one bootstrap capacitor. 14.	 A monolithic integrated circuit comprising the switching regulator of claim 10.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
4.	Claims 1-14 are allowable over prior of record.

5.	None of prior art of record taken alone or in combination shows a control circuit for controlling a hysteretic synthetic current-mode switching regulator and a method therefor 


				Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.